Per Curiam:

The disputed questions of fact in this case are settled by the findings of fact) which are supported by sufficient , evidence. The specific findings of fact relating to an item of $1.12 are not nullified nor *558are the findings rendered inconsistent because it appears to be necessary to charge that item to the contractor, Forbes, in order to arrive at the balance found by the court to be due from him. It is a plain case of an error ill compiling figures.
The legal proposition for which the plaintiff contends is foreclosed by the findings of fact. The owner did not adopt the contract of the contractor or undertake to fulfill or complete it whereby the owner in effect became substituted for the contractor. The owner simply finished his building in his own way upon his. own account and credit after the contractor had abandoned his contract. As a result the plaintiff as a subcontractor was obliged to file its lien within the prescribed time after the last furnishing of material to-the contractor, which it did not do.
The judgment of the district court is affirmed.